2017 UT App 64



               THE UTAH COURT OF APPEALS

                     ANTONIO O. VALDEZ,
                           Petitioner,
                                v.
                    LABOR COMMISSION AND
                  UNIFIED POLICE DEPARTMENT,
                         Respondents.

                            Opinion
                       No. 20150424-CA
                       Filed April 6, 2017

                Original Proceeding in this Court

         Ronald Ball, Virginius Dabney, and Stony Olsen,
                     Attorneys for Petitioner
        Camille N. Johnson, Kenneth L. Reich, Maralyn M.
           English, and Harry H. Souvall, Attorneys
                        for Respondents

  JUDGE DAVID N. MORTENSEN authored this Opinion, in which
  JUDGES J. FREDERIC VOROS JR. and KATE A. TOOMEY concurred.

MORTENSEN, Judge:

¶1     Antonio O. Valdez, a police officer, experienced back pain
after his patrol car came to an abrupt stop during an accident.
The Labor Commission’s Appeals Board denied him permanent
total disability benefits, and Valdez now seeks judicial review of
the denial. We decline to disturb that order.


                        BACKGROUND

¶2    Valdez worked as a police officer for the Unified Police
Department. In June 2010, as he was working a graveyard shift, a
car and a motorcycle raced past his patrol car. Intending to pull
over one or both of the drivers for speeding, Valdez pulled out
                   Valdez v. Labor Commission


of the parking lot where he had been finishing a report. Around
the same time, the speeding car turned in front of the speeding
motorcycle, and the motorcycle hit the car. Part of the
motorcycle, presumably dislodged during the collision, lay in
the street. Valdez was traveling seventy miles per hour in
pursuit of the vehicles when he ran into the dislodged
motorcycle part, and his vehicle came to an abrupt stop.

¶3      Valdez reported feeling a ‚crack‛ in his neck upon
impact. He also felt pain in his lower back as he exited his
vehicle. Valdez’s supervisor sent him home early because of his
neck and back pain, and when he woke up ‚later that day, he
had a very difficult time getting out of bed because his back was
so stiff.‛

¶4     Over the next two years, Valdez received treatment from
several doctors for back pain he attributed to the accident.
During the course of treatment, in December 2011, one doctor
concluded that Valdez ‚suffered from pre-existing diffuse
idiopathic skeletal hyperostosis (DISH) of the thoracic spine,
multilevel degenerative joint disease of the lumbar spine and
cervical degenerative changes.‛ His physical difficulties were
exacerbated when, in May 2012, he hit his head against a vehicle
door during ‚PIT maneuver‛1 training. Then, in August 2012,
Valdez ‚suffered a back strain at work when he had hand to
hand contact with a suspect during apprehension.‛

¶5    Ultimately, Valdez’s doctors restricted his work activities.
Because Valdez suffers from DISH, they concluded it would not
be ‚safe *for+ him to be exposed to potentially violent


1. ‚*A+ PIT (precision intercept technique) is a maneuver in
which an officer giving chase pushes the rear fender of the
suspect’s vehicle with the patrol car’s opposite front fender,
causing the suspect’s vehicle to spin out of control and come to a
stop.‛ Latits v. Phillips, 826 N.W.2d 190, 192 n.1 (Mich. Ct. App.
2012).




20150424-CA                     2               2017 UT App 64
                    Valdez v. Labor Commission


encounters.‛ He was further limited from lifting more than ten
pounds, ‚stooping, pushing, pulling or prolonged standing or
sitting.‛ Given the practical implications of these restrictions on
the career of a police officer, Valdez filed for workers’
compensation benefits in December 2012. He requested medical
expenses, medical care, travel expenses, temporary total
disability compensation, and, eventually, permanent total
disability benefits. The Unified Police Department denied that
the accident was the legal or medical cause of Valdez’s current
condition.

¶6     The Utah Labor Commission (the Commission) submitted
the medical issues to an independent medical panel, asking it ‚to
conduct an impartial evaluation of the medical aspects of this
case.‛ Specifically, the Commission asked the medical panel:
(1) whether there was ‚a medically demonstrable causal
connection between‛ the accident and Valdez’s then-current
back problems; (2) ‚the date when, if ever, *Valdez’s+ medical
problems caused by [the accident] stabilized‛; (3) what
‚medical/functional restrictions, if any, from all conditions,
whether industrial or non-industrially caused‛ Valdez suffered;
and (4) what ‚medical/functional restrictions, if any, as the result
only of [the accident]‛ Valdez suffered.

¶7     The medical panel determined that the accident
aggravated Valdez’s preexisting DISH and degenerative joint
disease of the spine. It also concluded that all medical problems
related to the accident had stabilized by November 2011. The
more recent problems, the panel concluded, were attributable to
‚the ongoing progression of his pre-existing conditions,‛ and it
was this progression that ‚limited his ability to continue to work
as a police officer.‛ The medical panel acknowledged that
Valdez ‚should not be exposed to violent encounters, manual
physical training, or heavy lifting, twisting, prolonged standing,
which will aggravate DISH. In effect, [Valdez] is limited to
sedentary work.‛ But in response to the Commission’s final
question regarding what medical or functional restrictions




20150424-CA                     3                 2017 UT App 64
                   Valdez v. Labor Commission


Valdez suffered as a result of the accident, the medical panel
answered, ‚None.‛

¶8     The Commission issued its findings of fact, conclusions of
law, and order in December 2014. Relying on the medical panel’s
report, which the Commission determined was ‚supported by a
preponderance of the evidence,‛ the Commission concluded that
Valdez’s ‚current physical limitations are related to *Valdez’s+
pre-existing DISH condition, not the industrial accident.‛ Thus,
because the accident did not cause Valdez’s ‚inability to perform
former work,‛ the Commission denied Valdez’s claim for
permanent total disability compensation.2

¶9     Valdez appealed the Commission’s decision to the
Commission’s Appeals Board. The Appeals Board adopted the
findings of fact and conclusions of law that the Commission had
set forth and affirmed the Commission’s order. Valdez now
seeks judicial review of that decision.3




2. Valdez received temporary disability compensation pursuant
to an agreement with the Unified Police Department, which
covered ‚from the date of the accident through the date of the
agreement‛ in February 2012. The Commission determined that
because Valdez’s accident-related injuries were resolved by
November 2011, Valdez was ‚not entitled to any additional
temporary total disability compensation. He became medically
stable during the period covered by the Compensation
Agreement.‛ The Commission did, however, award Valdez
‚medical expenses incurred to treat his spinal condition through
November 2, 2011.‛

3. We review the decision of the Appeals Board. But because that
decision adopted the order of the Commission in its entirety,
throughout the rest of this decision we refer to both the
Commission and the Appeals Board simply as ‚the
                                                  (continued2017 UT App 64
                    Valdez v. Labor Commission


             ISSUE AND STANDARD OF REVIEW

¶10 Valdez asks us to decide just one issue: ‚Whether *the
Commission] was correct when it concluded that a minor disease
was the sole cause of [his] conditions and thus denied
permanent total disability . . . .‛ But this is not the sort of
administrative agency decision we review for correctness. Cf.
Fogleman v. Labor Comm’n, 2015 UT App 294, ¶ 18, 364 P.3d 756
(reviewing the Commission’s interpretation of a statute for
correctness). The question is one of fact, albeit a factual question
best informed by expert testimony or evidence. See Hutchings v.
Labor Comm’n, 2016 UT App 160, ¶ 23, 378 P.3d 1273 (‚Medical
causation is fundamentally a factual determination.‛); Virgin v.
Board of Review of the Indus. Comm’n of Utah, 803 P.2d 1284, 1287
(Utah Ct. App. 1990) (‚Medical causation, including whether an
industrial accident aggravated a pre-existing condition, is a
factual matter.‛). Because medical causation is a question of fact,
Valdez’s challenge rests on whether the Commission’s decision
is ‚supported by substantial evidence when viewed in light of
the whole record before the court.‛ See Utah Code Ann. § 63G-4-
403(4)(g) (LexisNexis 2016). ‚A finding is supported by
substantial evidence when a reasonable mind might accept as
adequate the evidence supporting the decision.‛ Bailey v.
Retirement Board, 2012 UT App 365, ¶ 2, 294 P.3d 577 (citation
and internal quotation marks omitted).


                            ANALYSIS

            I. Compensability of Aggravated Injuries

¶11 Before we address the merits of Valdez’s challenge, we
consider the legal standard involved in compensating injured


(2016 UT App 176, ¶ 18 n.6, 379 P.3d 923.




20150424-CA                     5                 2017 UT App 64
                    Valdez v. Labor Commission


parties for the aggravation of preexisting conditions. In
Hutchings v. Labor Commission, we explained:

      Under our Workers’ Compensation Act, industrial
      accidents that aggravate or ‚light up‛ a preexisting
      condition are compensable. In order to qualify for
      compensation, the claimant must demonstrate
      (1) that the injury occurred ‚by accident‛ and
      (2) that the conditions and activities of the job were
      the cause of the injury. The key causation question
      is whether, given this body and this exertion, the
      exertion in fact contributed to the injury. The
      answer to this question has two components. The
      claimant must show that the work exertion was
      both the legal cause and the medical cause of the
      injury or disability.

2016 UT App 160, ¶ 16 (footnote, citations, and additional
internal quotation marks omitted). This test, the history of which
was examined in Hutchings, see id. ¶¶ 16–20, is commonly called
the Allen test, see, e.g., Acosta v. Labor Comm’n, 2002 UT App 67,
¶ 1, 44 P.3d 819; see also Allen v. Industrial Comm’n, 729 P.2d 15,
18 (Utah 1986).

¶12 In Acosta, we considered whether the Allen test applies to
scenarios like the one present here, where an employee suffers
from an asymptomatic preexisting condition that becomes
symptomatic as a result of an industrial accident. 2002 UT App
67, ¶ 18. We determined that, when evaluating ‚whether an
injury arose out of and in the course of employment, it matters
not at all, from the standpoint of legal causation, whether the
preexisting condition was symptomatic or asymptomatic.‛ Id.
¶ 27. We therefore concluded that ‚the Allen test applies—
whether anyone knew prior to the accident that the condition
existed or not.‛ Id. Thus, a claimant may be compensated for
injuries that aggravate a preexisting condition. Allen, 729 P.2d at
25–27. That said, a claimant seeking compensation for



20150424-CA                     6                2017 UT App 64
                    Valdez v. Labor Commission


aggravation of a preexisting condition—whether asymptomatic
before the accident or not—must also demonstrate that the
accident was the medical cause of the injury for which he seeks
compensation. This means that if permanent total disability is
sought on the basis of an aggravated preexisting condition, the
claimant must demonstrate that the accident medically caused
permanent aggravation.

¶13 In one of our recent decisions on this issue, we looked at
the compensability of aggravated preexisting conditions that
were aggravated only temporarily. See Petersen v. Labor Comm’n,
2016 UT App 222, 385 P.3d 759. In Petersen, the appellant argued
that ‚it does not matter whether the accident caused only a
temporary injury‛ and that ‚causation does not end because it’s
temporary . . . ; it goes on forever. It’s lifetime medical provisions
and the treatment attaches to [the] claim forever; [it is] lifetime
medical care forever.‛ Id. ¶ 16 (alterations in original) (internal
quotation marks omitted). We rejected this argument, explaining
that ‚it runs contrary to Utah law.‛ Id. We reiterated that

       Allen makes clear that there must be a nexus
       between the accident and the injury for which
       treatment is sought. Only medical expenses for
       injuries resulting from an industrial accident are
       compensable. Requiring a nexus between the
       accident and injury prevent[s] an employer from
       becoming a general insurer of his employees and
       discourage[s] fraudulent claims.

Id. ¶ 18 (alterations in original) (citation and internal quotation
marks omitted).

¶14 In short, while a claimant may be compensated for the
aggravation of preexisting conditions caused by an industrial
accident, regardless of whether the condition was symptomatic
prior to the accident, see Acosta, 2002 UT App 67, ¶ 27, that
entitlement ends when the aggravation stops being attributable
to the industrial accident, see Petersen, 2016 UT App 222, ¶ 16. In



20150424-CA                      7                 2017 UT App 64
                    Valdez v. Labor Commission


other words, if a preexisting condition is only temporarily
aggravated by an industrial accident, a claimant may only
recover for the temporary aggravation, and not for unrelated
symptoms or complications he may experience down the road.

              II. Compensability of Valdez’s Injuries

¶15 We now turn to the question of whether the Commission
erred when it denied Valdez permanent total disability benefits.
We consider this question in light of the Commission’s findings
that Valdez suffered from a preexisting condition, that the
condition was aggravated by the accident, that the aggravation
was resolved as of November 2011, and that Valdez suffered no
permanent restrictions as a result of the accident.

A.    Temporary Aggravation of Valdez’s DISH

¶16 Because the Allen test governs our analysis, we begin
there and decide ‚(1) *whether+ the injury occurred ‘by accident’
and (2) [whether] the conditions and activities of the job were the
cause of the injury.‛ See Hutchings v. Labor Comm’n, 2016 UT App
160, ¶ 16, 378 P.3d 1273 (footnote omitted). In this case, we have
no occasion to move beyond the first prong of the Allen test.

¶17 DISH is not a condition that can be said to have ‚occurred
‘by accident.’‛ See id. And while the crash that aggravated
Valdez’s DISH did occur by accident, Valdez does not seek our
review of the compensation he received for the temporary
aggravation of his DISH following the accident. Instead, he
contends that the Commission should have further compensated
him because ‚he can no longer perform the duties of an active
police officer, due to the potential danger of further spinal
injuries.‛ At oral argument before this court, Valdez encouraged
us to consider this case under the following framework: Before
the accident, Valdez was a police officer; after the accident, he
can no longer work as a police officer. But in this regard, Valdez
conflates the permanent nature of his condition with the
compensability of it.



20150424-CA                     8                2017 UT App 64
                    Valdez v. Labor Commission


¶18 Simply because the accident led to the discovery of
Valdez’s DISH does not mean that the accident caused the end of
his career as a police officer. Instead, because he is now aware of
his DISH, he is aware that work as a police officer would be
particularly dangerous for him. As the Commission found, ‚it is
not safe [for] him to be exposed to potentially violent
encounters . . . . [B]ut for the DISH, [Valdez] could return to
work as a police officer.‛4

¶19 Valdez argues that this conclusion is incorrect because
‚any aggravation of DISH is permanent.‛ But rather than
analyzing the specifics of this case, he focuses generally on DISH
and the law regarding aggravation of preexisting conditions.
This focus is immaterial to our decision, because the medical
panel—the report of which the Commission adopted—
concluded that any aggravation of DISH caused by the accident
was resolved and is not the medical cause of Valdez’s ongoing
limitations. If that conclusion is supported by substantial
evidence, Valdez’s claim fails.

B.    Evidence Supporting the Commission’s Decision

¶20 All we have left to determine, then, is whether the
Commission’s decision is supported by substantial evidence. See
Utah Code Ann. § 63G-4-403(4)(g) (LexisNexis 2016). We
conclude that it is.

¶21 In urging us to reject the Commission’s decision, Valdez
misconstrues the evidence before us. He argues that the
Commission erroneously concluded ‚that the Medical Panel had
decided that DISH was not aggravated,‛ while ‚the Medical


4. As the Unified Police Department points out, Valdez ‚was
released to return to work absent any exposure to ‘potentially
violent encounters.’ This is not an aggravation but an
acknowledgement by Mr. Valdez’s physicians that his pre-
existing condition requires him to find a new profession.‛




20150424-CA                     9                2017 UT App 64
                   Valdez v. Labor Commission


Panel specifically found that the industrial accident aggravated
[Valdez’s] DISH condition, and then attributed his current
medical condition to that aggravated DISH condition.‛ In reality,
the medical panel concluded that the accident caused
‚aggravations of pre-existing [DISH] and degenerative joint
disease of the spine‛ but that those aggravations were resolved
by November 2011. And the Commission’s decision did not, as
Valdez contends, conclude that the medical panel found
otherwise.

¶22 The Commission determined that any aggravation of
Valdez’s DISH condition caused by the accident was temporary.
The medical panel, in its report, came to this very conclusion.
We have held that a medical panel’s report alone can be enough
to conclude that a Commission’s determination was supported
by substantial evidence. See Hutchings v. Labor Comm’n, 2016 UT
App 160, ¶ 32, 378 P.3d 1273 (explaining that in that case ‚the
medical panel’s report alone provide[d] substantial evidence to
support the Commission’s medical causation determination‛).
Such is the case here. The medical panel addressed all of
Valdez’s impairments, both current and resolved, and how the
accident contributed or did not contribute to them. It addressed
his subsequent work-related injuries. And it explained how
Valdez’s preexisting conditions affected his limitations. This
alone is sufficient for us to conclude that the Commission’s
decision was supported by substantial evidence.

¶23 Moreover, the Commission’s decision was supported by
evidence beyond the medical panel’s report. This evidence
included Valdez’s return to ‚full work duties as a police officer
following the industrial accident with no physical limitations,‛
the progressive nature of DISH, and the testimony of a doctor
not on the medical panel who also concluded that Valdez’s
accident-related problems were resolved by November 2011.
Considering the medical panel’s report along with this evidence,
we have no difficulty concluding that the Commission’s decision
was supported by substantial evidence.




20150424-CA                   10                2017 UT App 64
                  Valdez v. Labor Commission


                       CONCLUSION

¶24 Valdez was injured in an industrial accident that
aggravated his previously asymptomatic DISH disease. But that
aggravation was only temporary, and he is not entitled to
compensation beyond the point when the aggravation was
resolved. The Commission determined that point was November
2011 and denied Valdez compensation beyond that date.
Because the Commission’s decision is supported by substantial
evidence, we decline to disturb it.




20150424-CA                  11                2017 UT App 64